FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PARVINDER KAUR,                                   No. 07-73009

               Petitioner,                        Agency No. A095-576-861

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Parvinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny

the petition for review.

        The BIA adopted and affirmed the IJ’s decision including the IJ’s adverse

credibility determination. See Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir.

2005) (en banc) (where the BIA cites its decision in Matter of Burbano, 20 I. & N.

Dec. 872 (BIA 1994), and does not express any disagreement with any part of the

IJ’s decision, the BIA adopts the IJ’s decision in its entirety).

        In her opening brief, Kaur fails to raise any challenge to the agency’s

dispositive adverse credibility determination. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued are

deemed waived). Accordingly, Kaur’s asylum and withholding of removal claims

fail.

        PETITION FOR REVIEW DENIED.




                                            2                                     07-73009